Hill, J.
(concurring in the result)—I concur in the result. It seems to me that, if appellant is entitled to the benefit of a Washington state-wide rate, that rate should be the one applicable to similar service in the group of Washington cities in which Clarkston’s estimated two thousand telephone stations would place it, i.e., in Group III (1,501 to 5,000 stations). That rate would be lower than the Washington state-wide rate in Group IV (5,001 to 10,000), to which appellant claims he is entitled, but would make subject to toll charge all of his calls to the more than seventy-five hundred stations in Lewiston, Idaho, to which he now has connections without such charge.
I doubt that appellant would desire a Washington statewide rate on that basis, even though it would relieve him from the discrimination of which he now complains. In any event, he is not asking for that relief. He wants Group IV service by virtue of more than seventy-five hundred telephone stations in Idaho, and yet he desires to enjoy the Washington state-wide rate for cities in that group.
I agree with the majority that there is no merit to appellant’s claim of “unreasonable prejudice or disadvantage,” and would affirm.
Olson, J., concurs with Hill, J.